The Chancellor.
The parties are all executors of the will of their father, Thomas Evans, deceased. The controversy in both suits arises out of the will of their testator, and the chief, if not the only matter in controversy in both suits, is the same. The dispute is, whether the testator had, in his lifetime, given to-his son Jacob, with whom he resided, .the stock and implements on his farm. If that question was settled, there would be no substantial difference between the parties.
Courts of equity have, in the exercise of their discretion, gone far in making orders respecting the conduct of suits situated like these, for the purpose of shortening litigation, and putting an end to expense. I see no possible injury that can result to either party from the order applied for. The parties being the same in both suits, each will have the full *181benefit of cross-examination of the witnesses of the other, and both will be fully heard upon every question in each suit at the final hearing.
An order that the testimony taken in either suit may be used in the other, and that the hearing of both should come on together, must be made.